Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-971

IN RE: GARY L. SHAFFER,
                       Respondent.
Bar Registration No. 465556                              BDN: 162-13

BEFORE:       Fisher, Associate Judge, and Nebeker and Reid, Senior Judges.

                                      ORDER
                             (FILED - December 17, 2015)

       On consideration of the certified order of the Supreme Court of Pennsylvania
suspending respondent from the practice of law in that jurisdiction for a period of five
months, this court’s September 21, 2015, order suspending respondent pending
further action of the court and directing him to show cause why reciprocal discipline
should not be imposed, the statement of Bar Counsel regarding reciprocal discipline,
and it appearing that respondent filed an affidavit that satisfied the requirements of
D.C. Bar R. XI, §14 (g) on November 12, 2015 but did not file a response to the
order to show cause, it is

       ORDERED that Gary L. Shaffer is hereby suspended from the practice of law
in the District of Columbia for a period of five months, nunc pro tunc to November
12, 2015. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate).

                                     PER CURIAM